Opinion by
President Judge Crumlish,
Robert A. Williams appeals from an order of the Unemployment Compensation Board of Review denying benefits under Section 402(b) (1) of the Unemployment Compensation Law (Act)1 and ordering the recoupment of $110 of unentitled compensation.2 His appeal fails.
Williams, a bricklayer, was laid off on November 23,1979. On December 6,1979, Williams was informed that a new job would start the following day. He went to the work site on December 7th, as instructed, but failed to report to his employer in an effort to secure employment. We agree with the denial of benefits, but conclude that Williams is ineligible because he refused an offer of suitable work.3
Where an employee, laid off for lack of work, is recalled by his employer to a job which he is capable of performing, the employee’s refusal to accept the position is a failure to accept suitable work, thus making him ineligible to receive benefits. Grossman v. Unemployment Compensation Board of Review, 52 Pa. Commonwealth Ct. 499, 415 A.2d 1018 (1980). Since Williams was laid off on November 23, 1979, he could not have voluntarily quit as he was already unemployed. The issue then is whether Williams’ actions constituted a refusal of suitable work from the em*615ployer. By leaving the joh site with knowledge that work was available, Williams’ actions constituted a refusal of an offer of suitable work rendering him ineligible for benefits.
Affirmed.
Obdeb
The Unemployment Compensation Board of Review order at B-181541, dated January 8, 1980, denying unemployment benefits to Robert A. Williams for compensable weeks ending December 8, 1979 through December 29, 1979 and ordering the recoupment of $110 is affirmed.
Amended Obdeb
The Order of this Court previously entered on September 17,1981, is hereby amended to read as follows:
The Unemployment Compensation Board of Review order at B-181541, dated February 29, 1980, denying unemployment benefits to Robert A. Williams for compensable weeks ending December 8, 1979 through December 29, 1979 and ordering the recoupment of $110 is affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b).


 Section 804(a) of the Act, 43 P.S. §874.


 See Section 402(a) of the Act, 43 P.S. §802(a).